NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAGED HASHEM ABDULLAH AL                        No.    15-72502
QADASI,
                                                Agency No. A200-268-293
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Maged Hashem Abdullah Al Qadasi, a native and citizen of Yemen,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and relief under the Convention

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that the harm Al Qadasi

suffered in Yemen did not rise to the level of past persecution. See Nahrvani v.

Gonzales, 399 F.3d 1148, 1153-54 (9th Cir. 2005) (record did not compel the

conclusion that petitioner’s past harm constituted persecution); Lim v. INS, 224
F.3d 929, 936 (9th Cir. 2000) (persecution is an “extreme concept” that includes

the “infliction of suffering or harm”). Substantial evidence also supports the

agency’s finding that Al Qadasi did not establish a well-founded fear of future

persecution in Yemen on account of his political opinion or other protected ground.

See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (“[a]n applicant’s claim of

persecution upon return is weakened, even undercut, when similarly-situated

family members continue to live in the country without incident”). Thus, his

asylum claim fails.

      In this case, because Al Qadasi failed to establish eligibility for asylum, he

failed to demonstrate eligibility for withholding of removal. See Zehatye, 453 F.3d

at 1190.

                                          2                                      15-72502
      Substantial evidence also supports the agency’s denial of Al Qadasi’s CAT

claim because he failed to establish that it is more likely than not he will be

tortured by or with the consent or acquiescence of the government of Yemen. See

Aden v. Holder, 589 F.3d 1040, 1047 (2009).

      Finally, we reject Al Qadasi’s contentions that the IJ did not consider all of

his evidence or that the BIA failed to address legal errors.

      PETITION FOR REVIEW DENIED.




                                           3                                      15-72502